Exhibit 10.24
VOTING AGREEMENT AND PROXY
This Voting Agreement and Proxy, dated as of March 5, 2009 (this “Agreement”),
is entered by and between Four Rivers BioEnergy Inc., a Nevada corporation (the
“Company”), and Kreido Biofuels, Inc., a Nevada corporation (the “Shareholder”).
W I T N E S S E T H:
WHEREAS, the Shareholder is the owner of record of 300,000 shares of common
stock, par value $0.001 per share, of the Company (the “Escrow Shares”); and
WHEREAS, the Escrow Shares are subject to the terms of that certain Securities
Escrow Agreement, of even date herewith, by and between the Company and the
Shareholder (the “Escrow Agreement”); and
WHEREAS, the Shareholder deems it desirable to enter into this Agreement to
benefit the Company pursuant to the terms and conditions of that certain Asset
Purchase Agreement, dated as of January 28, 2009, by and among the Company, the
Shareholder and the other parties thereto.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties agree as follows:
Voting Agreement and Proxy.
General.
The Shareholder hereby agrees that at any time prior to the termination of the
Escrow Agreement, the Company shall be entitled to direct the Shareholder, and
the Shareholder shall take all action necessary or appropriate, in its capacity
as a stockholder of the Company, to vote the Shares then held in escrow under
the Escrow Agreement as directed by the Company.

 

 



--------------------------------------------------------------------------------



 



The Shareholder does hereby make, constitute and appoint each of the Company’s
Chief Executive Officer and the Company’s Chief Financial Officer, acting
together or if only one shall be present that person with full power to act
alone, its true and lawful attorney, for it and in its name, place and stead, to
act as its proxy to vote and to execute written consents of shareholders in lieu
of a meeting in respect to all of the Escrow Shares which are held in escrow
under the Escrow Agreement on the record date of the matter then being acted
upon by the Company’s shareholders. The Shareholder hereby gives and grants to
its said attorneys full power and authority to do and perform each and every act
and thing necessary or desirable to be done in and about the premises, as fully
as it might or could do if personally present, with full power of substitution,
appointment, and revocation, hereby ratifying and confirming all that its said
attorneys shall do or cause to be done by virtue hereof. The proxy represented
by this paragraph 1(b) is coupled with an interest, and this proxy shall not be
revocable or revoked by the Shareholder, shall be binding upon the Shareholder’s
successors and assigns, and shall insure to the benefit of the Company’s
successors and assigns. This proxy shall be valid indefinitely and shall expire
only on the termination of this Agreement pursuant to Section 1.3 below.
The Shareholder hereby represents and warrants to the Company that it has full
power and authority to make, enter into and carry out the terms of this
Agreement.
Lock Up Agreement. During the term of this Agreement, unless otherwise
specifically permitted by the express terms of the Escrow Agreement, the
Shareholder agrees that it will not, directly or indirectly: (i) sell or offer
or contract to sell or offer, grant any option or warrant for the sale of,
assign, transfer, pledge, hypothecate, or otherwise encumber or dispose of (all
being referred to as a “Transfer”) any legal or beneficial interest in the
Escrow Shares to any third party, or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of any of the Escrow Shares.
Termination. This Agreement shall terminate upon the termination of the Escrow
Agreement.
Remedies. Each of the parties to this Agreement shall be entitled to enforce its
rights under this Agreement specifically, to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance or injunctive relief (without
the necessity of posting any bond) in order to enforce or prevent any violations
of the provisions of this Agreement.
Further Assurances. From and after the date of this Agreement, the Shareholder
shall from time to time, at the request of the Company and without further
consideration, do execute and deliver, or cause to be done executed and
delivered, all such other and further acts, things, instruments or documents as
may be reasonably requested or required in order to provide to the Company the
benefits contemplated by this Agreement.
Governing Law; Jurisdiction and Venue. This Agreement shall for all purposes be
deemed to be made under and shall be construed in accordance with the laws of
the State of New York. Each of the parties hereby agrees that any action,
proceeding or claim against it arising out of or relating in any way to this
Agreement shall be brought and enforced in the courts of the State of New York
or the United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
Each of the parties hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum. Any such process or
summons to be served upon each of the Company or the Shareholder may be served
by transmitting a copy thereof by registered or certified mail, return receipt
requested, postage prepaid, addressed to it at the address set forth in
Section 5 below. Such mailing shall be deemed personal service and shall be
legal and binding upon each of the Company and the Shareholder in any action,
proceeding or claim.

 

2



--------------------------------------------------------------------------------



 



Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or by private
national courier service, or be mailed, certified or registered mail, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if sent by private national courier service, on the next business
day after delivery to the courier, or, if mailed, two days after the date of
mailing, as follows:
If to the Company, to:
Four Rivers BioEnergy Inc.
P.O. Box 1056
Calvert City, Kentucky 42029
Fax No.: (270) 395-0323
Attn: Stephen Padgett
with a copy to:
Golenbock Eiseman Assor Bell & Peskoe LLP
437 Madison Avenue, 40th Floor
New York, New York 10022
Fax No.: (212) 754-0330
Attn: Andrew H. Hudders, Esq.
If to the Shareholder, to:
Kreido Biofuels, Inc.
1070 Flynn Road
Camarillo, California 93010
Fax No.: (805) 384-0989
Attn: G.A. Ben Binninger and John Philpott
With a copy to:
DLA Piper LLP (US)
203 N. LaSalle Street, Suite 1900
Chicago, Illinois 60601
Fax No.: (312) 630-5322
Attn: John H. Heuberger, Esq.
Or to such other or additional person, or at such other address and/or fax
number as one party shall, by written notice addressed to the other party, so
indicate.
Miscellaneous.
This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors and assigns and shall not be
enforceable by or inure to the benefit of any other third party.

 

3



--------------------------------------------------------------------------------



 



No party may assign any of its rights or obligations under this Agreement
without the written consent of the other parties.
No waiver hereunder shall be effective unless in a writing signed by the party
to be charged.
This Agreement may be amended, modified, superseded, or canceled, and any of the
terms hereof may be waived, only by a written instrument executed by the parties
hereto.
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered will be deemed an original, and such counterparts
together will constitute one instrument.
[Intentionally left blank; signature page follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date first written above.

            FOUR RIVERS BIOENERGY INC.
      By:   /s/ Gary Hudson         Name:   Gary Hudson        Title:  
President        KREIDO BIOFUELS , INC.
      By:   /s/ G. A. Ben Binninger         Name:   G.A. BenBinninger       
Title:   Chief Executive Officer   

[Signature page to Voting Agreement and Proxy]

 

5